DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 06/21/2021 has been acknowledged. Claims 1-15 are now pending and have been considered below.
	
Election/Restrictions
1.	Applicant’s election of Group I (claims 1-12) in the reply filed on 06/21/2021 is acknowledged.
2.	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made without traverse in the reply filed on 06/21/2021.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-15, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 9, the recitation “said complementary non-planar surface” renders the claim indefinite because it lacks antecedent basis.
As per claim 2, at line 9, the recitation “said foot mount assembly” renders the claim indefinite because it lacks antecedent basis.

Allowable Subject Matter
Claim 7 is rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “said main ratchet outer surface is convex with a plurality of mutually parallel grooves and said ratchet socket complementary outer surface is concave with a plurality of mutually parallel grooves” would overcome the prior art rejection since such a modification to include the plurality of mutually parallel grooves would require modifying the modifier reference which would involve hindsight reconstruction and would render the combination of references of the intervening claims non-obvious. Claim(s) 8 and 9 depend from claim 7 and are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent No. 387,413) in view of Pfaff et al. (U.S. Patent No. 3,347,572).

Griffin et al. fails to disclose the main ratchet is generally cylindrically shaped. 
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the main ratchet to be generally cylindrically shaped, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the main ratchet to be generally cylindrically shaped, in order to be utilized with a variety of differently shaped posts to provide a wider use of application.

Pfaff et al. discloses an adjustable mechanism for securing arms to a post (title) including a barrel mount (16), the second end is configured to engage with the barrel mount (figure 2); said barrel mount having a first end (left end of 16; figure 2) configured to engage with the ratchet socket (in the combination, it is understood that the first end would be configured to engage with the ratchet socket of Griffin et al.) and a second end (at 18) configured to fit over a leg member upper end (the second end is capable of being configured to fit over a leg member upper end).
Therefore, from the teaching of Pfaff et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the post bracing of Griffin et al. to include a barrel mount, the second end is configured to engage with the barrel mount; said barrel mount having a first end configured to engage with the ratchet socket and a second end configured to fit over a leg member upper end, as taught by Pfaff et al., in order to provide more flexibility of use to the brace by allowing it to pivot, to set the brace at the optimal angle for stability.
Claim(s) 2-6, 10, and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent No. 387,413) in view of Pfaff et al. (U.S. Patent No. 3,347,572) and in view of Jones et al. (U.S. Patent No. 1,161,865).

Griffin et al. fails to disclose said foot mount assembly comprises a connector; said connector having a first end configured to fit over a leg member lower end and a second end configured to engage the foot mount.
Jones et al. discloses a fence post (title) including a foot mount (26) having a connector (see annotated figure 2 below); said connector having a first end (annotated figure 2) configured to fit over a leg member lower end (annotated figure 2) and a second end configured to engage the foot mount (annotated figure 2).
Therefore, from the teaching of Jones et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the post bracing of Griffin et al. to include a connector; said connector having a first end configured to fit over a leg member lower end and a second end configured to engage the foot mount, as taught by Jones et al., in order to provide more flexibility of use to the brace footing by allowing pivotal movement, to set the footing at the optimal position for further stability.
As per claim 3, Griffin et al. as modified in view of Pfaff et al. discloses the engagement between the ratchet socket and the barrel mount allows the barrel mount to pivot relative to the ratchet socket (in the combination, the engagement between the ratchet socket and the barrel mount of Pfaff et al. would allow the barrel mount to pivot relative to the ratchet socket in Griffin et al.).

As per claim 5, Griffin et al. as modified in view of Pfaff et al. discloses the engagement between the ratchet socket and the barrel mount allows the barrel mount to pivot relative to the ratchet socket (in the combination, the engagement between the ratchet socket and the barrel mount of Pfaff et al. would allow the barrel mount to pivot relative to the ratchet socket in Griffin et al.) and Griffin et al. as modified in view of Jones et al. discloses the engagement between the connector and the foot mount allows the foot mount to pivot relative to the connector (in the combination, the engagement between the connector and the foot mount of Jones et al. would allow the foot mount to pivot relative to the connector in Griffin et al.).
As per claim 6, Griffin et al. as modified discloses said main ratchet outer surface is convex (it is understood that a generally cylindrical outer surface as modified above for differently shaped posts, would be convex).
Griffin et al. fails to disclose said ratchet socket complementary outer surface is concave.
 Pfaff et al. discloses an adjustable mechanism for securing arms to a post (title) including a ratchet socket (17) whereby the outer surface is concave (figures 1-2).
Therefore, from the teaching of Pfaff et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify 
As per claim 10, Griffin et al. teaches said ratchet mount assembly consists of a main ratchet (15), two ratchet sockets (19-left, 19-right; figure 1); said leg members consists of two leg members (18-left, 18-right; figure 1); and said foot mount assemblies consist of two foot mount assemblies (21-left, 21-right; figure 1).
Griffin et al. as modified in view of Pfaff et al. discloses a barrel mount (16 of Pfaff et al.) but fails to disclose two barrel mounts. However, in the combination, since Griffin et al. discloses two ratchet sockets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have two corresponding barrel mounts, in order to provide more flexibility of use to the brace by allowing it to pivot, to set the brace at the optimal angle for stability.
As per claim 12, Griffin et al. teaches said fence post is a corner post (it is understood that the fence post is capable of functioning as a corner post).
Claim(s) 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (U.S. Patent No. 387,413) in view of Pfaff et al. (U.S. Patent No. 3,347,572), in view of Jones et al. (U.S. Patent No. 1,161,865), and in view of Egan (U.S. Patent No. 7,028,991).
As per claim 11, Griffin et al. fails to disclose said leg members are T-posts.
Egan discloses a T-shaped post.
Therefore, from the teaching of Egan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify .


    PNG
    media_image1.png
    337
    380
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to post supports in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635